Broyles, C. J.
Conceding (but not deciding) that the petitions as amended in these cases showed that Luther Grant, the person alleged to have been injured, was, at the time he was injured, an invitee on the premises of the defendants, the petitions (construed most strongly against the pleaders) further show that Luther Grant, by the exercise of ordinary care, could have avoided being injured. It follows that the trial court properly dismissed the cases on general demurrer.

Judgments affirmed.


I/uke and Bloodworth, JJ., eoneur.